Citation Nr: 1034081	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-09 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from August 1963 to June 1968.  
He also had subsequent duty in the Army Reserve from which he 
retired after many years of active, honorable service.  During 
service, he was an Army aviator and was awarded the Distinguished 
Flying Cross.  In addition, he had service in the Republic of 
Vietnam, where his awards and decorations including the Air Medal 
with twenty-seven Oak Leaf clusters and the Purple Heart Medal.

This case was previously before the Board of Veterans' Appeals 
(Board) in July 2009, at which time, it was remanded for further 
development.  Following the requested development, the VA Appeals 
Management Center in Washington, D.C. confirmed and continued the 
denial of entitlement to service connection for PTSD.  
Thereafter, the case was returned to the Board for further 
appellate action.

In May 2009, during the course of the appeal, the Veteran had a 
hearing at the RO before the Veterans Law Judge whose signature 
appears at the end of this decision.  A transcript of that 
hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has PTSD as a result of multiple 
stressful experiences in the Republic of Vietnam.  Therefore, he 
maintains that service connection for PTSD is warranted.  After 
carefully considering the claim in light of the record and the 
applicable law, the Board finds that there may be outstanding 
evidence which 


could support the Veteran's appeal.  Accordingly, further 
development of the record is warranted prior to further 
consideration by the Board.  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a 
diagnosis which conforms to the criteria set forth in the 
Diagnostic and Statistical Manual of the American Psychiatric 
Association, 4th edition (DSM-IV); a link, established by medical 
evidence, between the current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009).

During VA examinations in September 2005 and April 2010, the 
Veteran reported a history of sleep difficulties and war-related 
nightmares and flashbacks, but none at the time of the 
examinations.  However, the examiners stated that the Veteran did 
not demonstrate evidence of PTSD:  no behavioral or social 
changes and no reexperiencing or heightened physiological arousal 
associated with any event in service.  In conjunction with the 
examination, the April 2010 examiner reported that he had 
reviewed the Veteran's claims file. 

Following the April 2010 VA examination, the RO obtained medical 
records which showed that from July 2007 through May 2008, the 
Veteran had received treatment on several occasions from the 
Psychiatric Service at the VA Outpatient Clinic in Crown Point, 
Indiana.  Those records include several diagnoses of PTSD and 
suggest that the Veteran have been admitted to a VA hospital for 
psychiatric treatment in August or September 2007.  

The VA medical records were not a part of the claims file at the 
time of the April 2010 VA examination.  However, a review of 
those records is warranted, so that a VA examiner may make a 
fully informed decision, as to whether or not the Veteran has 
PTSD, and if so, whether it is related to any incident in 
service.



During the April 2010 VA examination, the Veteran reported that 
he had witnessed combat activity.  However, there is no evidence 
that the examiner inquired as to specific stressors witnessed or 
otherwise experienced by the Veteran.  As noted above, one of the 
criteria for service connection for PTSD is medical evidence 
linking any current psychiatric symptoms and an inservice 
stressor.  

In light of the foregoing, the case is REMANDED for the following 
action:

1.  Schedule the Veteran for a psychiatric 
examination to determine the nature and 
etiology of any psychiatric disability 
found to be present.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled. 

The claims folder must be made available to 
the examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

If a psychiatric disability(s) is 
diagnosed, the examiner must identify and 
explain the elements supporting each 
diagnosis.  The examiner must also render 
an opinion as to whether it is at least as 
likely as not (50/50 chance) that Veteran's 
psychiatric disability is related to an 
event in service.

The Veteran is advised that it is his 
responsibility to report for the 
examinations and to cooperate in the 
development of the claim. The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim. 38 C.F.R. §§ 3.158, 3.655 
(2009). 

In the event that the Veteran does not 
report for the aforementioned examination, 
documentation must be associated with the 
claims folder which shows that notice 
scheduling the examinations was sent to the 
Veteran's last known address.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

2.  When the actions requested in part 1 
have been completed, undertake any other 
indicated development.  Then readjudicate 
the issue of entitlement to service 
connection for PTSD. 

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue. 

The Veteran need take no action, unless he is notified to do so.  
However, he is advised that he has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



